       Case 2:20-cv-02327-SM-DPC Document 13 Filed 09/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    DEVIN RUSSELL,                                                      CIVIL ACTION
        Plaintiff

    VERSUS                                                              NO. 20-2327

    GEICO CASUALTY COMPANY,                                             SECTION: “E”
        Defendant



                                    ORDER AND REASONS

        Before the Court is Plaintiff Devin Russell’s Motion to Transfer to Section “A” and

Consolidate with Burrell, et al v. GEICO Casualty Company (19-14711).1 The motion is

DENIED.

                                         BACKGROUND

        This case arises out of an automobile accident on November 27, 2019 in which

Plaintiff claims to have been injured. Plaintiff filed suit on July 7, 2020 in Civil District

Court, Parish of Orleans, State of Louisiana against GEICO Casualty Company

(hereinafter referred to as the “Russell action”).2 Plaintiff’s uninsured and underinsured

motorist insurance carrier is the Defendant. Plaintiff claims he was rear ended while

driving in New Orleans, Louisiana. The Russell action was removed to federal court based

on diversity jurisdiction on August 21, 2020.3

        Plaintiff seeks to consolidate this action with Burrell et al. v. GEICO Casualty

Company (19-14711), which arose out of an automobile accident that took place on August

25, 2018 (hereinafter referred to as the “Burrell action”). Plaintiffs in the Burrell action,



1 R. Doc. 7. The Defendant opposes the motion. R. Doc. 9.
2 R. Doc. 1-2.
3 R. Doc. 1.


                                                    1
        Case 2:20-cv-02327-SM-DPC Document 13 Filed 09/21/20 Page 2 of 3




Devin Russell and Dwayne Burrell, filed a Petition for Damages on May 13, 2019, alleging

they had suffered injuries as a result of the accident, naming as defendants Robert

Phillips, the driver of the other vehicle; USAA Casualty Insurance Company, as Phillip’s

automobile liability carrier; and GEICO as Russell’s underinsured and uninsured

insurance carrier. Plaintiffs settled with Phillips and USAA. GEICO removed the Burrell

action to federal court in an action now pending before Judge Zainey and Magistrate

Judge North.4

         Plaintiffs in the Burrell action filed a Motion and Notice for Leave to File

Supplemental Pleading on May 26, 2020 seeking to amend the complaint to include

Russell’s claim for damages in the Russell action.5 The motion was opposed by GEICO.6

Plaintiffs’ motion was denied by Magistrate Judge North, who determined “the amended

claim is wholly unrelated to the facts and circumstances giving rise to the claims in this

lawsuit.”7

         On August 24, 2020, Plaintiff filed a Motion to Transfer the Russell action to

Section “A” and consolidate it with the Burrell action.

                                          LAW AND ANALYSIS

         Local Rules 3.1 and 3.1.1 govern the transfer of cases between judges in this district.

The rules require a collateral proceeding to be transferred to the section with the lowest

docket number.8 A collateral proceeding is one involving “subject matter that comprises

all or a material part of the subject matter or operative facts of another action.”9 Although



4 Burrell et al v. Phillips, et al., 2:19-cv-14711, R. Doc. 1.
5 Id. at R. Doc. 7.
6 Id. at R. Doc. 14.
7 Id. at R. Doc. 18.
8 L.R. 3.1.1.
9 L.R. 3.1.


                                                          2
       Case 2:20-cv-02327-SM-DPC Document 13 Filed 09/21/20 Page 3 of 3




Russell is a plaintiff in both the Russell action and the Burrell action, the cases arise out

of two separate motor vehicle accidents. Further, the cases involve different injuries and

likely different witnesses. A common plaintiff and a common defendant in two different

automobile accident cases does not warrant a transfer. The allegations in the Russell

action do not form “a material part of the subject matter or operative facts of … [the]

action” pending in Section “A.” Under the local rules, the Russell action is not transferable

to the Burrell action.

       For the foregoing reasons, IT IS ORDERED that Plaintiff’s Motion to Transfer

the Russell Action to Section “A” and Consolidate with Burrell, et al v. Phillips et al. be

and hereby is DENIED.


       New Orleans, Louisiana, this 21st day of September, 2020.


                                          ____________________ ________
                                                   SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE




                                             3
